Opinion by
Willson, J.
§ 406. Payment; application of; principal bound by, application communicated to agent; case stated. Appellee sued appellant upon an accouut, and recovered judgment for the full amount of said account and for costs. It was proved that appellant delivered to one Mansfield, appellee’s agent, a bale of cotton worth $40 as a payment upon said account, and said agent received said cotton, agreeing to place the value thereof as a credit upon said account. Appellee testified that he knew nothing of the agreement of his said agent; that, after receiving the cotton sent to him by said agent, he placed the value thereof as a credit upon an older account owing by appellant; and that one Blair, a former partner of appellant, and who was liable with appellant for both accounts, directed said cotton to be applied as a payment on said older indebtedness. Held: Appellant had the right, at the time of making the payment, to direct that it should be applied to the account sued on, and he did so direct to the agent of appellee to whom the payment was made, and such direction was binding upon appellee. It was not within the power of Blair or of appellee, subsequently, to change the application of the payment made by appellant. [1 App. C. C. § 497; Proctor v. Marshall, 18 Tex. 63.]
Reversed and remanded.